Citation Nr: 1212166	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  11-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen or reconsider the issue of entitlement to service connection for a bilateral foot disorder, claimed as fallen arches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse; Veteran's Son; Veteran's Daughter


ATTORNEY FOR THE BOARD

S. Pflugner
INTRODUCTION

The Veteran served on active duty from November 1942 to October 1944.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a bilateral foot disorder was denied in an unappealed rating decision dated in February 1987.  

2.  Evidence associated with the claims file since the unappealed February 1987 rating decision included relevant service department records that were in existence at the time of the February 1987 rating decision, but were not considered therein.

3.  The Veteran's current bilateral foot disorder is related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for reconsidering the Veteran's December 1984 claim of entitlement to service connection for a bilateral foot disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2011).

2.  A bilateral foot disorder was incurred in or due to active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by reconsidering and granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

During the pendency of this appeal and the pursuant to the Veteran original claim of entitlement to service connection for a bilateral foot disorder, the National Personnel Records Center (NPRC) performed thorough and extensive search for a complete set of the Veteran's service treatment record, but to no avail.  NPRC ultimately determined that a portion of the Veteran's service treatment records were destroyed in a fire and, thus, a complete set was unavailable for review and any further efforts to locate them would be futile.  As a consequence of the Veteran's complete service treatment records being unavailable, the Board acknowledges, and accepts, the heightened obligation to provide an explanation of the reasons and bases for its findings and to consider the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) in reaching the decision contained herein.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Historically, the Veteran served on active duty from November 1942 to October 1944.  In December 1984, he submitted a claim of entitlement to service connection for "fallen arches."  This claim was denied in a February 1987 rating decision.  Although he was provided notice of this decision via a letter dated on February 12, 1987, the Veteran did not perfect an appeal.  Accordingly, the February 1987 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1104 (2011).

In February 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a bilateral foot disorder.  Pursuant to the Veteran's February 2008 claim to reopen, the RO submitted a request to the NPRC for any records consequent to the Veteran's military service, including morning and sick reports generated by the 395th Infantry Regiment, Company A, 99th Division, the unit to which the Veteran was assigned.  In June 2009, the NPRC located and sent morning and sick reports, dated in June and July 1943, to the RO to be associated with the Veteran's claims file.  The RO reopened, but denied the Veteran's claim of entitlement to service connection for a bilateral foot disorder.  Thereafter, the Veteran perfected an appeal.  His claim has been certified to the Board for appellate review.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Alternatively, if VA receives or associates with the claims file relevant official service department records that existed and had not been previously associated with the claims file when VA first decided a claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  

Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for a bilateral foot disorder, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen or reconsider the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the February 1987 rating decision is the last final disallowance with respect this claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for a bilateral foot disorder should be reopened or reconsidered and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

At the time of the February 1987 rating decision, the evidence of record did not include morning and sick reports, dated in June and July 1943.  These reports demonstrated that the Veteran was treated for unstated complaints.  Coupled with H.K.C.'s December 1987 letter, the Veteran's testimony, and his spouse's testimony, the Board finds that these are relevant to the claim of entitlement to service connection for a bilateral foot disorder.  The RO obtained these reports from the NPRC in June 2009.  Given that these reports are dated in June and July 1943, the Board finds that they were in existence at the time of the February 1987 rating decision, but were no considered therein.  Further, the Board finds the morning and sick reports constitute relevant, official service department records.  Consequently, VA must reconsider the merits of the Veteran's claim of entitlement to service connection for a bilateral foot disorder.  38 C.F.R. § 3.156(c).  The Board finds that a remand in order for the RO to initially reconsider the merits of the Veteran's claim is not required because the Board is granting the claim herein.  As such, this decision poses no prejudice to the Veteran.

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

As discussed above, the Veteran's service treatment records were unavailable for review because they were involved in a fire.  The records that were recovered and obtained for review consisted of morning and sick reports, dated in June and July 1943.  Although these records did not demonstrate the Veteran's specific complaints or the nature of the treatment he received, they documented that the Veteran was treated on several occasion during that two-month period, including being transferred to a hospital.  Further, these records documented that the symptoms or disorder for which the Veteran was treated was/were deemed to be incurred in the line of duty.

A document titled, "Enlisted Record," demonstrated that the Veteran was eventually honorably discharged at the convenience of the government because he was "below minimum physical standards for ind[ividuals]."  The document also demonstrated that the Veteran's character was "excellent."

In a letter dated in December 1987, H.K.C. stated that he served with the Veteran almost continuously from December 1942 to November 1944.  H.K.C. stated that the Veteran began exhibiting problems with his feet during their basic training, and that the Veteran had difficulty "keeping in step and maintaining the military pace."  H.K.C. observed that the Veteran's feet seemed to hurt constantly, which was demonstrated by the fact that the Veteran would go directly to his bunk or tent and remove his boots at the end of training days.  H.K.C. also stated that he was an assistant, and sometimes acting, squad leader, which required him to be mindful of the health status of other soldiers in the squad, including the Veteran.  He noted that the Veteran first went on sick call for his feet sometime around late December 1942 or early January 1943.  Thereafter, H.K.C. said that the Veteran's bilateral foot problem became more pronounced and "seriously interfered with his training," and that the Veteran was placed on light duty "whenever possible."  H.K.C. discussed the rigors of his and the Veteran's military service, including 20-mile hikes, sometimes cross-country.  In conclusion, H.K.C. stated that the Veteran should not have been assigned to an infantry unit given the condition of his feet.

A March 2000 radiological examination of the Veteran's feet demonstrated bilateral hallux valgus, with early degenerative arthritic changes of the first metatarsophalangeal joint, bilaterally; "probable" hammertoes; bilateral retrocalcaneal plantar spurs; osteoporosis; and no recent fracture of dislocation.

According to a June 2000 VA treatment report, the Veteran complained of chronic foot pain during a physical examination.  It was noted that he was scheduled for an appointment with the podiatry clinic.

A July 2000 VA treatment report demonstrated that the Veteran presented with a long history of bilateral plantar fasciitis.  He complained of several-year history heel and arch pain.  He stated that he had supports made for his feet in the past that gave him complete relief.  The assessment was bilateral plantar fasciitis.

A September 2000 VA treatment report demonstrated that molds of the Veteran's feet were taken in order to create orthotics.

In April 2008, the Veteran submitted a statement in support of his claim.  Therein, he described the rigors of his active duty service, including marching for 25 miles.  Further, when his unit began marching 35 miles, the Veteran was released in order to perform kitchen duty.  He claimed that molds of his feet were made in order to fashion orthotics.  He also asserted that his unit was ordered overseas for service, but he remained and was charged with responsibility of firing up a furnace.

In May 2011, the Veteran submitted a statement wherein he reported that he was required to walk/march for miles every week during his active duty service, including up to 35 miles on a single march.  He stated that he would eventually fall out of the column of soldiers marching due to exhaustion and feet problems.  He claimed that his current bilateral foot disorder was due to these marches.

In January 2012, the Veteran testified at a Board hearing that he went on sick call for his feet while stationed in Texas and Mississippi.  The Veteran discussed the difficulty he experienced with his feet during prolonged marches.  The Veteran's spouse testified that she and the Veteran were married in 1948, but that they had known each other for a while before then.  She testified that the Veteran constantly complained about his feet when they met soon after his service discharge, and that he had orthotics made on several occasions throughout their marriage.  She also testified that the Veteran never received prescription medication for foot pain, but used over-the-counter medication instead.  

As discussed above, the Veteran asserted that he experienced bilateral foot pain during and since his active duty service.  The Veteran further asserted that his symptoms, which consisted of pain, persisted from the time of arduous inservice training, including prolonged marches.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(holding that lay statements are competent evidence of a diagnosis if they describe symptoms that support a later diagnosis by a medical professional).

Further, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of certain bilateral foot disorders, such as fallen arches, are readily identifiable by their features and, thus, are capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (finding that flat feet are within the realm of lay observation and, thus, lay statements are competent evidence of the existence of such a disability); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's statements and testimony are, thus, competent evidence that he experienced inservice symptoms of a bilateral foot disorder and that he has continuously experienced such symptoms since his active duty service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Buchanan v. Nicholson, 451 Vet. App. 1331, 1337 (Fed. Cir. 2006).

Once lay evidence has been determined to be competent, the Board must also determine whether such evidence is credible.  See Layno, 6 Vet. App. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza, 7 Vet. App. at 506.  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 Vet. App. at 1337.

The Veteran's service treatment records were involved in a fire and, thus, a complete set was unavailable for review.  However, some service records were obtained and associated with his claims file, including the Veteran's "Enlistment Record."  This record demonstrated that the Veteran failed to meet the physical standards required for military service and, thus, was honorably discharged at the convenience of the government.  The exact nature of the physical disqualification was not provided.  This record also demonstrated that the Veteran's character considered "excellent."  The other service records that were obtained consisted of morning and sick reports, dated in June and July 1943, demonstrating treatment for unstated complaints.  These reports also demonstrated that the Veteran was hospitalized on one occasion for an unstated reason.  The Veteran testified at the January 2012 Board hearing that these morning and sick reports documented incidents of treatment for his feet, including the hospitalization.  This assertion is corroborated by H.K.C.'s detailed December 1987 statement, wherein he reported that the Veteran experienced chronic inservice foot problems.  H.K.C. stated that he served as assistant and/or acting squad leader and, thus, he was charged with the responsibility of knowing the health status of the other soldiers in the squad, including the Veteran.  He observed that that the Veteran was unable to participate in extensive marches due to bilateral foot pain.  H.K.C. also stated that the Veteran was eventually assigned to light duty instead of participating in the cross-country marches.  The Veteran's assertions are also supported by his spouse's testimony at the January 2012 Board hearing.  She testified that the Veteran constantly complained of bilateral foot pain shortly after his service discharge and throughout their marriage; that he had several orthotics fashioned during their marriage; and that he treated his symptoms with over-the-counter medication.  The Veteran also reported that he was treated by various medical professionals after his active duty discharge, but that the resulting records were unavailable for review because they were routinely destroyed after a given period of time.  The first evidence of record demonstrating post-service complaints of or treatment for a bilateral foot disorder or symptoms thereof was dated in June 2000, at which time the diagnosis was chronic foot pain.  Based on the above, the Board finds the Veteran's assertions competent and credible evidence of experiencing a bilateral foot disorder or symptoms thereof in service and since his active duty service.  

Accordingly, the Board has found that there is a competent and credible basis to conclude that the Veteran's current bilateral foot disorder was present in service and has been present since his active duty service.  38 C.F.R. § 3.303(b).  Given that there is no evidence of record that disassociated the Veteran's current bilateral foot disorder from his active duty service, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); O'Hare, 1 Vet. App. at 367; see also 38 C.F.R. § 3.156(c)(3).


ORDER

Reconsideration of the Veteran's claim in December 1984 of entitlement to service connection for a bilateral foot disorder is warranted.

Service connection for a bilateral foot disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


